ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-138, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, that EUNGNAM PETER SHIN of FLUSHING, NEW YORK, who was admitted to the bar of this State in 1998, should be reprimanded for conduct that in New Jersey violates RPC 3.3(a)(1) (false statement to a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that EUNGNAM PETER SHIN is hereby reprimanded; and it is further
*456ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.